DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, 13 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a loudspeaker enclosure comprising: a first source and at least one second source configured to produce ultrasound signals; and a supply system configured to process and amplify at least one input signal to produce supply signals of a same frequency and different phases for the first and at least one second sources, the supply system being configured to apply one or more of distinct gains and phase-shifts to at least two distinct frequency components of at least one of the supply signals, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The non-final rejection (02/22/2022) addressed the previous set of claims with regards to the combined teaches of Yoshino (US 2007/0183605), Yen (US 2015/0138925),  Pfaffinger (US 7,123,724), Chang (US 2017/0289684) and Ahmed (US 2015/0116039). Those references describe, teach and suggest a system having two output sources being ultrasonic speakers that generates signals in the ultrasonic band. The system applies a phase shift to frequencies that are generated from a n input signal. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of Yoshino, Yen,  Pfaffinger, Chang and Ahmed. Those references do not describe, teach or suggest the concepts of a first source and at least one second source configured to produce ultrasound signals; and a supply system configured to process and amplify at least one input signal to produce supply signals of a same frequency and different phases for the first and at least one second sources, the supply system being configured to apply one or more of distinct gains and phase-shifts to at least two distinct frequency components of at least one of the supply signals. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.

      Citation of Prior Art
2.	In view of (US 2017/0289684), Chang discloses  a circuit having a signal processor for processing an input signal into first and second signals. A set of Class-D output stages is arranged to receive the first and second signals for generating amplified first and second signals provided to operate a parametric transducer, where input, first and second signals are provided with a similar frequency to cause a switching frequency of the circuit to be matched to a carrier frequency of the parametric transducer. Resistive and inductive circuit elements are serially coupled to outputs of the output stages. The circuit matches the switching frequency to the carrier frequency to enable significant reduction in wasted power of the circuit, thus improving power-efficiency of the circuit and reducing electromagnetic interference emission of the circuit, (see fig. 6, ¶ 0072-0075). 

In view of (US 2015/0116039), Ahmed discloses a system that involves a device having a power splitter coupled to a multi-path Doherty amplifier including two paths. A controller is coupled to first and second variable attenuators and first and second adjustable phase shifters. The controller monitors phase shift and output power of the paths of the amplifier and adjusts one of the first and second variable attenuators and the first and second adjustable phase shifters based upon the phase shift and the output power of each path of the amplifier to modify an input signal to the first path or the second path of the amplifier. The amplifier includes the power splitter containing the adjustable attenuators and the phase shifters on the amplification paths, thus enabling alignment and optimization radio frequency performance of the paths of the amplifier. The controller optimizes amplifier performance to achieve maximum peak power, improves linearity and maximizes efficiency of the amplifier. The amplifier potential variances can be simulated during design of the amplifier, so that adjustments in attenuation and phase improves optimal efficiency and power output for the amplifier (see ¶ 0017-0018, 0048).

In view of (US 7,123,724), Pfaffinger discloses a system that involves loudspeakers used in audio equipment e.g. for application in motor vehicles, suffer from the shortcoming of not being able to intrinsically vary their acoustic radiation characteristic, and any change obtained is at the cost of changing the position of the loudspeaker, or incorporating some sort of aid, such as acoustic reflectors, a signal summation stage etc. To change the loudspeaker acoustic emission characteristic more easily, the acoustic radiation characteristic of two loudspeakers is made dependent of the evaluation (weighting) of the input signals. The acoustic radiation characteristic of the audio equipment can be changed without positional change of the loudspeaker and without additional mechanical aid. A loudspeaker typically has a constant radiation characteristic. The radiation characteristic of loudspeakers incorporated into sound systems can be changed to a limited degree by suitable placement of the loudspeakers in the auditorium and/or with the help of additional mechanical devices, such as acoustic reflectors or acoustic lenses. Sound systems in automobiles are subject to particularly stringent requirements since neither can the location for installation of the loudspeakers in general be arbitrarily selected, nor is there enough available space for installing additional mechanical devices. Moreover, since the space into which the sound is radiated is typically relatively small, the channels of, for example, stereo sound can frequently not be adequately separated, in particular for more than one listener (see fig. 1, col. 3, lines 24-48, 61-col 4, line 29).

In view of (US 2007/0183605), Yoshino discloses a system that involves dividing audible-frequency-band signal waves e.g. music, into a set of frequency bands. Amplitudes of signal waves and amplitudes of modulated waves are adjusted in respective frequency bands. A set of ultrasonic transducers provided based on the respective frequency bands is driven with the modulated waves generated based on the respective frequency bands. Amplitude data of the signal waves is detected in the respective divided frequency bands and a control is made on the basis of the detected amplitude data of the signal waves in the respective frequency bands. The method makes an adjustment to proper sound quality and volume with respect to various audio signals and easily performs the control of the reproduction range (see fig. 1, ¶ 0062).

In view of (US 2015/0138925), Yen discloses a system that involves an ultrasound beamformer having a multiplexer that includes multiple signal inputs, each input is connected to a different one of ultrasound signals. An output of multiplexer drives an ultrasound transducer element. A control input controls the ultrasound signals at the signal inputs to the multiplexer is delivered to the output of the multiplexer based on a control signal. A controller generates the control signals with a collective configuration that causes the array of ultrasound transducer elements to steer or focus a beam of ultrasound energy. The controller can generate control signal to cause the multiplexer to receive the control signal to select the ultrasound signal that has a time delay that is closest to the optimum time delay for the ultrasound signal that is delivered by the output of the multiplexer, such that array of ultrasound transducer elements most effectively collectively steer and/or focus a beam of ultrasound energy. Since the unwanted electrical loading effects are minimized, the costs, power requirements and bulk of the process are reduced (see ¶ 0030, 0034-0036).




The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651